DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 6 objected to because of the following informalities:  
As per claim 4, Applicant recites “of multiple vehicles” (line 7) but then utilizes “multiple vehicle” elsewhere in the same claim (See lines 9-10) which appears to be missing the requisite pluralization of “vehicle”.  
As per claim 6, Applicant recites: “the predetermined period time” (line 1) which appears to be missing the word ‘of’ between “period” and “time”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As per claim 4, the Applicant has amended the claim to recite “derive multiple traveling conditions of a vehicle based on the vehicle information”, “extract a recommended traveling condition”, “store the recommended traveling condition”, and “when a traveling condition of the vehicle of a user” which utilize the phrase “traveling condition” which is awkwardly phrased.  However, the awkwardness stems from the context for this limitation as it nests within the entirety of the claim.  Contextually, it appears that the Applicant is seeking to store a particular 
As per claim 5, Applicant recites:  “a user who has not recently used the vehicle function for a predetermined period of time because the specific user used the vehicle function when the traveling condition or route of the vehicle of the specific user did not correspond to the recommended traveling condition or route”.  This limitation as recited is indefinite as a result of the phrasing utilized by the Applicant which has rendered the scope of the claim indefinite.  On one had a “user [] has not recently used the vehicle function” but this was “because the specific user used the vehicle function when”.  These former and latter recitations cannot be reconciled as written.  Either the user has used or has not used the vehicle function.  It is possible that the “user used” in the latter recitation may be intended to mean some sort of attempted use or an initiated of a functionality without such functionality actually being used.  Due to the nature of the recited limitations, this claim has been rendered indefinite as it is not clear under what circumstances the server device may undertake a decision related to notifications as mentioned in the claim.  The claim limitations have been interpreted as presented in the 35 U.S.C. §103 rejections infra.
As per claim 6, Applicant recites “if the specific user last used the vehicle function when the traveling conditions of the vehicle of the specific user corresponded to the recommended traveling situation, the CPU is configured to not modify the vehicle” which appear to be in contravention of the explicit definition of a user in claim 4 such that the “specific user is a user who [] has been unable to utilize the vehicle function when the traveling conditions of the vehicle of the specific user did not correspond to the recommended traveling situation”.  The discrepancy in scope between these two claims render the later claim indefinite.  
As per claim 6, Applicant recites “if the specific user last used the vehicle function when the traveling condition or route of the vehicle of the specific user corresponded to the recommended traveling situation, the CPU is configured to not notify the vehicle” which appears to be in contravention of the explicit definition of a specific user earlier in the claim.   In the claim, the “user” has 1) “not recently used the vehicle function”, 2) “used the vehicle function when the traveling condition [] did not correspond”, and 3) “last used the function the vehicle function when the traveling condition [] corresponded”.  Each of these three options is recited as having occurred during the pre-determined time, yet each conflicts with the other.  As such, the scope of the claim is entirely indefinite and should be rewritten to convey the subject matter to which the Applicant is seeking to secure the protection of a patent.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Subject Matter Eligibility Analysis of claim 4 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 4 is directed to:
 “when a traveling condition of the vehicle of a user who is not using a vehicle function corresponds to the recommended traveling condition []” 
This limitation is also a Mental Process as it appears that an evaluation is being carried out by some entity which could be a human that is considering a user’s actions and their conformity with an expectation.  
“derive multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles” 
This limitation is also a Mental Process as it appears that an evaluation is being carried out by some entity which could be a human.  
“extract a recommended traveling condition from the multiple traveling conditions” 
This limitation is also a Mental Process as it appears that an evaluation is being carried out by some entity which could be a human.  

Prong 2:  Claim 4 recites:
 “a server device” and “the server device comprising a central processing unit (CPU)”.  
The central processing unit is recited with a high level of generality which may be construed as being a general computer.  This essentially constitutes mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept.   
“store the recommended traveling condition”
This limitation constitutes insignificant extra-solution activity, as a recommendation is merely committed to memory.  Additionally, if the storage occurs within generic computer memory, this would appear to be similar to mere instructions to apply the abstract idea.
“the vehicle-mounted device is configured to receive the proposal for using the vehicle function from the server device”.  
This appears to further constitute mere instructions to apply an exception using a generic computer component which likewise cannot provide an inventive concept. 
“notify, when traveling conditions of the vehicle of a user who is not using a vehicle function correspond to the recommended traveling condition, the vehicle of the user of a proposal for using the vehicle function”.  
This appears to merely transmit the conclusion of the abstract idea rejected supra and as such is insignificant extra-solution activity.
“acquire vehicle information of the multiple vehicles, the vehicle information is configured to be detected by a GPS receiver and sensors, and vehicle information comprises position information of the multiple vehicle, bearing information indicating traveling direction of the multiple vehicle, speed information of the multiple vehicle, and operation status information of each vehicle function provided by the multiple vehicles ”
This appears to merely constitute general data gathering.
The claim does not integrate the judicial exception into a practical application as no improvement in technology is evident.

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a notification unit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a 
Conclusion:  Claim 4 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101.
As claims 5-6 depend upon claim 4 rejected above and do not include additional information these claims are rejected likewise under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (US 2014/0247109) in view of Barfield (US 2017/0101093) and D’AMATO (US 2016/0117921).
As per claim 4, Curry teaches a vehicle system ([0040], comprising:

the server device comprising a central processing unit (CPU) ([0123]), the CPU is programmed to: 
Curry does not explicitly disclose that the CPU is programmed to acquire vehicle information of the multiple vehicles, the vehicle information is configured to be detected by a GPS receiver and sensors, and vehicle information comprises position information of the multiple vehicle bearing information indicating traveling direction of the multiple vehicle, speed information of the multiple vehicle, and operation status information of each vehicle function provided by the multiple vehicles;
derive multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles;
extract a recommended traveling condition from the multiple traveling conditions;
However, in a related invention D’AMATO teaches the receipt of crowd-sourced information with respect to events detected by vehicles traversing roads or at locations ([0015]) where such information is configured to be detected by a GPS receiver (124, Fig. 1) and sensors ([0015] “information may be detected in real-time” wherein the detection implicitly relies on some detection means See also [0057] “current vehicle state values (low tire pressure, worn brakes, low fuel, etc)” which information implicitly may likely be gathered via sensors.) where vehicle information comprises position information of the vehicles ([0047] “based on the GPS location of a vehicle or a GPS point along a route” See also [0070] “receive crowd-sourced information with respect to events detected by vehicles 131 traversing the roads or at the locations”), bearing information indicating traveling direction of the multiple vehicle ([0071] “steering angle”), and operation status information of each vehicle function provided by the multiple vehicle ([0041] “current vehicle brake conditions, tire pressures, on-board diagnostic warnings, the type of vehicle” See [0057] “include current vehicle state values (low tire pressure, worn brakes, low fuel, etc.)” Also [0071] “hard braking events [] high rates of steering angle, etc.”) derive multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles (439-445, Fig. 4); extract a recommended traveling condition from the multiple traveling conditions (447, Fig. 4). 

It would have been obvious to modify Curry with that the CPU is programmed to acquire vehicle information of the multiple vehicles, the vehicle information is configured to be detected by a GPS receiver and sensors, and vehicle information comprises position information of the multiple vehicle bearing information indicating traveling direction of the multiple vehicle, speed information of the multiple vehicle, and operation status information of each vehicle function provided by the multiple vehicles; derive multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles; extract a recommended traveling condition from the multiple traveling conditions in order to allow the system to obtain an accurate real-time or historical picture of the driving environment such that an own vehicle may be piloted in a desirably safe manner wherein undesirable circumstances can be avoided or their impact mitigated.


store a recommended traveling condition ([0056] “the sensors related to the traction control function 202 may nevertheless obtain and store, such as in the memory module 204, information related to the traction control function 202, such as instances where the traction control function 202 would have been engaged if the function 202 had been enabled”); and 

notify, when a traveling condition of a vehicle of a user who is not using a vehicle function corresponds to the recommended traveling condition, the vehicle of the user of a proposal for using the vehicle function, wherein the specific user is a user who has not recently used the vehicle function for a predetermined period of time because the specific user used the vehicle function when the traveling condition or route did not correspond to the recommended traveling condition or route ([0056] “may present a recommendation that the traction control function 202 should be engaged, such as to the user of the automobile”).  

Curry does not explicitly disclose the utilization of a server in the context of the driving system cited to supra).  In a related invention, Barfield teaches the utilization of a data server to communicate with the system (160,110 Fig. 1C) which may have a memory (430, Fig. 4, [0061]) and an output device (450, Fig. 4, [0008]).  It would have been obvious to modify Curry with the utilization of a server device for storing and notifying in order to provide for enhanced functionality at the server device with a greater capacity for remote processing and storage of copious amounts of data.
Although Curry does not explicitly recite vehicle-mounted devices mounted on multiple vehicles which receives the proposal for using the vehicle function from the notification unit of the server device, Curry does teach remote device which provides data to the user of the automobile ([0056]).  Making aspects of an apparatus integral is an obvious modification resulting in no new or unexpected results (MPEP §2144.04(V)(B)).  It would have been obvious to modify Curry with the explicit mounting of the device on the vehicle in order to prevent a vehicle from being easily lost or stolen.


Claims 5-6
Curry does not explicitly disclose that, within the predetermined period time, if the specific user last used the vehicle function when the traveling condition or route of the vehicle of the specific user corresponded to the recommended traveling condition or route, the CPU is configured to not notify the vehicle of the specific user of the proposal for using the vehicle function.  However, in a related invention Barfield teaches the situational deferral of actions dependent upon the consideration of a user’s capability and the situation ([0051-2] and 310, 310, Fig. 3).  It would have been obvious to modify Curry with the inclusion of a situational awareness based deferral of actions in order to ensure that the system would not be unintentionally interfering with or bothering a competent user maneuvering a vehicle so as to allow for the enjoyable and safe traversal of a vehicle.


Response to Arguments
Applicant's arguments filed May 10, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

35 U.S.C. §112 Rejections of Claim 4
In its Remarks, the Applicant has alleged that the pending amendments to claim 4 “should obviate any perceived ambiguity” (at 5).  However, the Applicant has not addressed the issues at the core of the previously rendered rejections.  The rejections have been updated to reflect the amendments.  As the Applicant has not presented arguments concurrently with the amendments, the conclusory comments cannot be deemed to have persuasive weight.

35 U.S.C. §101 Rejection of Claim 4
Applicant alleges that the claim “is not merely reciting abstract ideas” (“Remarks” 6) but rather the newly added “additional elements in combination[1] are sufficient to integrate the abstract idea into a practical application and to add significantly more to [sic] abstract idea and provide an inventive concept”.  Id.  As explained in the updated 35 U.S.C. § 101 rejection supra, the newly amended steps do not contribute significantly more to the abstract idea to which the claim is directed or endeavor to integrate the abstract idea into a practical application.
	With regard to the step of “acquiring vehicle information of the multiple vehicles” is described in such a way as to constitute mere data gathering.  The nature of the claim language appears to be similar to necessary data gathering and outputting (MPEP 2106.05(g), citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, further citations omitted.)  Further, the generic recitation of the types of data recorded and the means for accomplishing such recording does not appear to elevate this claim language above mere data gathering.  The Applicant has not proffered an argument indicating that the data gathering step is elevated to something other than insignificant extra-solution activity.  
With regard to the “deriving multiple travel conditions”, this limitation is also a Mental Process as it appears that an evaluation is being carried out by some entity which could be a human.  The Applicant has structured the claim in a broad manner which could relegate a 
With regard to the notification step, the Applicant is essentially adding post-solution activity which is not integrated into the claim as a whole.  The Applicant has incorporated an evaluation within this step, but the step primarily dictates whether an output indicative of the mental process is to be merely output.  As such, this appears to amount to mere outputting. (MPEP 2106.05(g), citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, further citations omitted.)  
With respect to the considerations of Prongs 1 and 2A, the Applicant has not provided sufficient amendments, evidence, or arguments supportive of its position.  As such, the claimed invention continues to be directed to abstract ideas as enumerated supra.
Further, with regard to Prong 2B of the Subject Matter Eligibility analysis, the Applicant relies upon a conclusory statement that the elements parsed supra “are sufficient to integrate the abstract into a practical application”.  Remarks 6.  The Applicant has not provided what the practical application is alleged to be let alone how the abstract idea is integrated into such.  Accordingly, the Applicant’s remarks are not persuasive and the rejection of claim 4 has been rendered final.  


35 U.S.C. §103 Rejection of Claim 4
Applicant wholly relies upon the newly added claim language as the basis of its arguments against the previously rendered rejections.  With the introduction of the D’AMATO reference in the 35 U.S.C. § 103 rejection supra, the Applicant’s arguments are moot and unpersuasive.  Accordingly the rejections of claims 4-6 have been rendered final.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant quotes newly added limitation “acquiring vehicle information of the multiple vehicles, the vehicle information is configured to be detected by a GPS receiver and sensors, and vehicle information comprises position information of the multiple vehicle, bearing information indicating traveling direction of the multiple vehicle, speed information of the multiple vehicle, and operation status information of each vehicle function provided by the multiple vehicles; deriving multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles; and notifying, when a traveling condition of the vehicle of a user who is not using a vehicle function corresponds to the recommended traveling condition, the vehicle of the user of a proposal for using the vehicle function.” Remarks 6.